Warner, J.,
dissenting.
On the trial of a claim case, the claimants relied on four years possession of the land as bona fide purchasers thereof, and the following evidence was introd uced, as to the actual notice of the claimant of the existence of the plaintiff’s judgment, at the time of the purchase: Owens, one of the claimants, testified, “ that when the deeds were about being made and the trade closed up in the office of Stewart, an attorney-at-law, witness asked S. W. Anthony, whether or not there were any liens on the land, and Stewart replied that there were none, except one, in Randolph Court, and one in Clay Court, that he was the attorney who had sued out both claims.” Groneke testified, that “some time prior to the purchase of the land, in answer to inquiries made of him by the claimants in relation to the same, he told them, that Sanders, the plaintiff, had sold to Ur. Anthony the land; that the debt or a large portion of it was then standing open and in suit, or judgment; cannot *264now say that I then knew of Sanders’ judgment; I knew of the debt, knew for what it was contracted, and knew it was sued, and may have known that it was in judgment; they sought information from me, and was careful in my statement, desired to communicate all that I knew, so that they might not be deceived.” Rev. Samuel Anthony testified, that he was present in Stewart’s office, when the claimants and Dr. S. W. Anthony met there to close the land trade. Owens inquired if there were any incumbrances on the property. Dr. Anthony replied, “ None, except the claim of Sanders, of which I told you, and which Mr. Stewart knows all about.” Stewart remarked, that there was nothing against the land, except the claim of Sandqrs, which was in his hands for collection, and further said, if the Sanders claim should ever come against the land, he, Stewart, would be responsible for it. The execution levied on the land, issued on a judgment obtained in the Superior Court of Randolph county, in favor of Sanders against the Anthonys. The counsel for the plaintiff requested the Court, in writing, to charge the jury “if claimants had actual notice of the judgment of plaintiff when they bought, then they were not such bona fide purchasers, in the sense of the law, as can be protected against thejudgment by a four years possession prior to the levy,” which charge the Court declined to give, but did charge the jury, that “if claimants had bona fide and for a valuable consideration bought said land, and had been in possession thereof, for four years before the levy of the fi. fa., the lien of the judgment was discharged, otherwise not. ” The charge contained in the request of the plaintiff’s counsel was a pertinent, legal charge, in view of the evidence in the record as to actual notice of Sanders’judgment at the time of the purchase of the land by the claimants, and the Court erred in not charging the jury as requested. The question of notice was a question of fact for the jury to decide from the evidence in the case. If the claimants did have actual notice of the plaintiff’s judgment at the time of the purchase of the land, *265then they were not bona fide purchasers thereof, within the true intent and meaning of the 3525th section of the Code, and the evidence in the record in relation to that fact was quite sufficient to have authorized the charge of the Court as requested.